Motion by Milton Boxer, a former attorney, for renewal and reargument of his application for leave to be reinstated as an attorney and counselor at law (and in his reply affidavit he designates as a petition de novo). The matter is referred to the Committee on Character and Fitness to investigate, hold hearings and report on the petitioner’s present character and fitness and to make recommendations on whether he presently is competent to be reinstated as an attorney and counselor at law. The present motion will be held in abeyance, pending the report. Mollen, P. J., Hopkins, Martuscello and Latham, JJ., concur.